EXHIBIT 10.1

SEVERANCE AGREEMENT AND RELEASE

          THIS SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made and
entered into by and between Cavalier Homes, Inc., a Delaware corporation (the
“Company”), and the undersigned employee of the Company, David A. Roberson (the
“Employee”) (each a “Party,” and collectively, the “Parties”), and for the
benefit of the Company and its subsidiaries, related or affiliated companies,
and each of their respective partners, shareholders, representatives, officers,
directors, subsidiaries, employees, members, managers, supervisors, advisors,
attorneys, insurers, affiliates, executors, administrators, and other agents,
successors and assigns (collectively, the “Released Parties”).  In consideration
of the premises, promises and other items contained herein, the receipt and
sufficiency of which are hereby acknowledged, Employee and Company agree as
follows:

1.  Employee has been employed by Company and is hereby resigning his employment
effective as of August 15, 2008.  Employee also has served and is currently
serving as a director of the Company, and is hereby resigning as a director of
the Company effective as of August 15, 2008.  In addition to his resignation of
his employment with the Company, Employee also hereby resigns from any and all
fiduciary positions, committees and any other offices or agencies which Employee
holds with the Company.

2.  The Company now wishes to offer, and Employee wishes to accept, a severance
package as outlined herein below.  Employee agrees that this Agreement shall be
in lieu of any other severance, compensation or benefits of any type to which
Employee might be or have been entitled under any severance or compensation
arrangement or benefit arrangement under any employment policy, contract,
agreement or otherwise, and that this Agreement shall terminate, replace and
supersede any other contract, agreement, arrangement or policy of any sort
between Employee and the Released Parties relating to severance, compensation or
benefits.

3.  As a material part of this Agreement, Employee and the Company desire to
settle and resolve any and all claims that relate to or in any way arise out of
Employee’s employment and affiliation with the Company and/or the
cessation/termination of said employment.

4.  In consideration of Employee’s acceptance of this Agreement, the Company
agrees to the following: the Company agrees to pay Employee a gross amount of
$475,000 to be payable in 26 gross installments of $18,269.23 each, and those
payments will be subject to applicable tax withholdings.  The first payment will
occur on August 29, 2008.  The successive bi-monthly payments under this
Paragraph will occur on the next regular pay dates.  In addition, Employee
agrees to cooperate and consult in ongoing Company litigation, for which the
Company will pay to Employee a per diem rate of $2,000, plus reasonable travel
expenses incident thereto.  In connection with any such Company litigation, the
Company’s legal counsel, at the Company’s expense, shall furnish Employee with
any trial preparation, deposition preparation or other assistance that Company’s
legal counsel deems reasonably necessary to prepare Employee for such
litigation.  

5.  The Company will take the appropriate steps to cause the immediate vesting
of any and all unvested shares of restricted stock previously awarded to
Employee.  Additionally, the Company will take appropriate steps to amend the
exercise term of any and all stock options previously granted to Employee to the
greater of 12 months after the date hereof or the original

1

--------------------------------------------------------------------------------



exercise period under such options.  At the option of the Employee, the Company
will transfer any or all term life insurance policies on the life of the
Employee at the next renewal date.  The Company will provide Employee reasonable
notice of the renewal date.

6.  The Company agrees that, upon presentation by Employee to the Company’s
transfer agent of common stock of the Company owned by the Employee, the Company
shall not delay or otherwise impede any action required to be taken by the
Company under federal securities laws to allow such shares of common stock to be
transferred.  The Company will facilitate the transfer of record of
approximately 500 shares of common stock (which the Company’s prior transfer
agent had inadvertently recorded in Employee’s name rather than the estate
planning entity intended as the record holder) into the Roberson Investment
Partnership LP.

7.  The Company will take appropriate steps to maintain for 12 months Employee’s
health insurance coverage (including dental coverage and other insurance
coverage and benefits generally available to company employees) under the
Company’s insurance policy and pay the employer’s portion of such coverage;
provided, further, that Employee shall have the right to elect COBRA health
insurance coverage at the end of the 12 month period.  

8.  Any reimbursable business expenses accrued prior to the
cessation/termination of Employee’s employment and due to Employee must be
submitted to the Company for approval for reimbursement no later than September
30, 2008.  Employee will promptly return the automobile which has been provided
by the Company for Employee’s use, including all sets of keys for such
automobile, and all other sets of keys and access devices in Employee’s
possession for the various offices and facilities of the Company. The Company
will make reimbursement for approved expenses as soon as commercially
reasonable, but no later than 30 days after their acceptance.

9.  The Company will take appropriate steps to provide Employee with insurance
coverage as a retired director of the Company, in amounts and for a time period
consistent with the coverage the Company recently authorized for retired
directors of the Company.

10.  The Company confirms that Employee, as a former director and executive
officer, will be entitled to indemnification by the Company in the manner and to
the extent provided for under the Company’s Certificate of Incorporation and the
Company’s Amended and Restated By-Laws, each as amended through the date
hereof.  In addition, and not as a limitation or qualification of the foregoing,
the Company will indemnify, defend and hold harmless Employee with respect to
any matter arising from any meetings or other actions taken by the Company’s
board of directors without knowledge of the Employee prior to the date of this
Agreement.

11.  Employee agrees to deliver promptly to the Company all proprietary
information of the Company, all tangible things that contain proprietary
information or from which proprietary information of the Company may become
known or knowable, including, but not limited to, all forms of electronic media,
including computer programs, compact discs, DVDs, computers, source code
listings, notebooks, manuals, models, drawings, reports, laboratory and other
records, notes, contracts, lists, blueprints, and other documents and all
personal property furnished to or prepared by Employee in the course of, as a
result of, or incident to Employee’s employment with the Company.  Without
limiting the foregoing, Employee agrees that he will

2

--------------------------------------------------------------------------------



return all Company owned or licensed computers and software that Employee has
used during the term of his employment or over which Employee has control or
custody, and that he will inspect his personal computers for Proprietary
Information and will provide all such information to the Company and then delete
all copies from his personal computers.  Employee will cooperate with the
Company by providing access to all Company owned or licensed computers and
software, including, but not limited to providing passwords and other assistance
as may be requested.  Employee agrees not to retain any written or other
tangible material containing any proprietary information of the Company.

12.  Except as provided in Paragraphs 4 through 10, inclusive, above, Employee
acknowledges and agrees that he will neither receive nor be entitled to any
other compensation, payments, salary or benefits from Company under this
Agreement or otherwise.  Nothing herein, however, shall abrogate or in any
manner impair the rights, if any, Employee may have to benefits provided by an
employee benefits plan that might have already vested in the ordinary course.

13.  Employee acknowledges that during the course of his employment, he has had
access to the Company’s confidential information.  Employee agrees not to use or
disclose to any third party or entity, at any time, any confidential information
of the Company without first obtaining the Company’s written consent; provided,
however, that Employee may utilize any such confidential information that is not
trademarked, patented or otherwise legally reserved for use by the Company under
federal or state law in any business in which Employee is directly engaged as an
owner, director or officer following expiration of the one year period beginning
on the execution date of this Agreement stated below and ending at 12:01 A.M.,
EST time, on the first anniversary of the execution date of this Agreement or in
preparation or anticipation of engaging in business following the expiration of
the one year period.  Nothing herein shall restrict Employee’s ability to use at
any time any confidential information, that’s not trademarked, patented or
otherwise legally reserved for us by the Company under federal or state law so
long as such use does not violate Paragraph 14.  The term “confidential
information” means (a) All marketing techniques, practices, methods, plans,
systems, databases, processes, financial information, and other materials or
information relating to the manner in which the Company and its affiliates
conduct business; (b) All information relating to current and prospective
clients of the Company and its affiliates, including without limitation, all
client contact, financial, and investment-related information; (c) All
proprietary information and trade secrets of the Company and its affiliates; (d)
All other materials or information related to the business or activities of
Company or its affiliates which are not generally known to others engaged in
similar businesses or activities; and (e) All inventions and ideas which are
derived from or relate to the Employee's access to or knowledge of any of the
above enumerated materials and information. Confidential Information shall not
include any materials or information to the extent they are publicly known or
generally utilized by others engaged in the same business or
activities.  Employee furthermore agrees that nothing in this Agreement is
intended to supersede or nullify any agreement Employee has with the Company
regarding confidentiality and non-solicitation.  Employee acknowledges the
continued validity, if any, of those obligations to the Company.

14.  Employee acknowledges that in his position as a high-level executive with
the Company he has had access to confidential and proprietary information of the
Company and that he has developed contacts and goodwill with the Company’s
customers and employees on behalf of the Company.  He agrees, for a period of
one year beginning on the execution date of this

3

--------------------------------------------------------------------------------



Agreement stated below and ending at 12:01 A.M., EST time, on the first
anniversary of the execution date of this Agreement, that he will not, directly
or indirectly, in any capacity, either for himself or on behalf of any other
person or entity, do any of the following in the Territory as herein defined:

(a)    Offer, induce, recruit, solicit, influence, or attempt to influence any
employee of the Company or any affiliate or subsidiary of the Company to
terminate his or her employment with the Company or any affiliate or subsidiary
of the Company for the purpose of working for Employee or any other person or
entity, whether or not a competitor of the Company or any affiliate or
subsidiary of the Company;

(b)    Engage in business with, perform services for or with, seek, solicit or
accept,  business from, divert, or solicit any person or entity who is an
existing customer of Company or any affiliate or subsidiary of the Company or
has been a customer of Company or any affiliate or subsidiary of the Company at
any time within the preceding year for the purpose of engaging in any Business
competitive with the Company;

(c)    Offer, induce, influence, persuade or attempt to persuade any agent,
vendor, supplier, customer, contractor, consultant, independent contractor, or
other person who has a business relationship with Company or any affiliate or
subsidiary of the Company to cease to do business with Company or any affiliate
or subsidiary of the Company, to reduce the amount of business that it
historically has done with Company or any affiliate or subsidiary of the
Company, or otherwise adversely alter its business relationship with Company or
any affiliate or subsidiary of the Company;

(d)    Discuss or disclose Company customers or prospects with any agent,
employee or representative of any competitor of the Company or refer such
customers to any competitors of the Company;

(e)    Directly or indirectly, own, manage, operate, join, control or engage or
participate in, assist or be employed by or give consultation or advice to or
extend credit to or otherwise be connected in any manner, directly or
indirectly, with any business, firm, person, sole proprietorship, partnership,
corporation, company or other entity that competes with the Business (defined
below) of the Company in the Territory (defined below); provided, however, that
nothing in this Subsection shall prohibit Employee from owning less than one
percent (1%) of the outstanding shares of any company whose common stock is
publicly traded on any national securities exchange;

(f)   Take any action or engage in any practice the purpose of which is to
disparage the Company or any affiliate or subsidiary of the Company, or their
products or employees and which would impair the relationships of the Company or
any affiliate or subsidiary of the Company, with any customers, potential
customers, vendors, employees or other persons having any business dealings or
relationships with the Company or any affiliate or subsidiary of the Company;

4

--------------------------------------------------------------------------------



(g)     Take any action, directly or indirectly, alone or with any other person
or group to acquire or offer, propose or agree to acquire, by purchase or
otherwise, any voting securities of the Company for the purpose of acquiring
control of the Company, make or in any way participate in, any solicitation of
proxies with respect to any voting securities of the Company, become a
participant in any election contest with respect to the Company, or seek or
offer to control or influence in any manner, the management, board of directors
or policies of the Company.

         Nothing in the foregoing covenants shall preclude the Employee from
taking any action, either alone or with any other person or group, in
preparation or anticipation of engaging in business that may be competitive with
the Business (as defined below) of the Company following the expiration of the
one year term set forth in this Paragraph 14, provided that Employee shall not
use another group or person to engage in actions or activities that if Employee
were to engage in such actions directly would breach Paragraphs 13 or
14.  Notwithstanding any of the foregoing restrictions, it is explicitly
understood and agreed that Employee shall have the right and ability to accept
employment or provide consulting or similar services to any manufactured housing
company, or company engaged in the manufactured housing industry, that is not a
direct competitor of the Company in the Territory during the one year term set
forth in this Paragraph 14.  As used in this Agreement, the term Business shall
mean the design, manufacture, production, sale and financing of manufactured
homes, and the term Territory shall mean the states of Alabama, Arkansas,
Florida, Georgia, Kentucky, Louisiana, Mississippi, Missouri, North Carolina,
Oklahoma, South Carolina, Tennessee and Texas.

15.  Employee hereby represents to the Company that, to the best of his
knowledge, Employee has not, directly or indirectly, incurred or caused to be
incurred any liability or obligation for which the Company is liable that is not
clearly reflected in the Company’s books and records.

16.  The Employee acknowledges that the restrictions contained in Paragraphs 13
and 14 of this Agreement will not prevent him from obtaining other gainful
employment or cause him any undue hardship and are reasonable and necessary in
order to protect the legitimate interests of Company

17.  In consideration of the above described promises and payments, Employee
agrees on behalf of Employee and all persons who may claim through or under
Employee to irrevocably and unconditionally release, acquit and forever
discharge the Released Parties from any and all complaints, claims, liabilities,
agreements, controversies, damages, causes of actions, suits, demands, costs,
wages and salary, benefits, compensation, debts or expenses of any kind
whatsoever, known or unknown, suspected or unsuspected, except for the claims,
rights and agreements created expressly under this Agreement, (hereafter
“Claims”) which Employee now has or which Employee at any time heretofore had,
or may have in the future, arising out of or relating to any act or omission
occurring prior to Employee’s execution of this Agreement, including but not
limited to, arising out of or relating to Employee’s employment with Company
and/or the termination thereof or otherwise.  Without limiting the foregoing,
the Claims released by Employee include, but are not limited to, all Claims
based on alleged or actual rights arising under federal, state, or local laws
prohibiting race, sex, age, ethnicity, national origin, religion, disability, or
other forms of discrimination or retaliation, or any other federal, state or
local laws

5

--------------------------------------------------------------------------------



relating to or otherwise regulating Employee’s employment with Company (these
claims include, but are not limited to, claims arising under the Alabama Age
Discrimination Act, the federal Age Discrimination in Employment Act, ERISA,
COBRA, the Americans with Disabilities Act and Title VII of the Civil Rights Act
of 1964, all as amended), any Claims of any nature based on or arising out of
Employee’s employment with Company, the termination of that employment, any
Claims based on contract, tort, negligence, recklessness or intent of any nature
whatsoever and any and all Claims of unlawful retaliation or interference
associated with or related to these federal statutes or any other federal, state
or local law.  Employee expressly waives and releases and promises never to
assert any such Claims, even if he does not believe that he has such Claims.  

18.  The release in this Agreement is given by Employee in consideration of the
promises and undertakings contained herein and Employee hereby acknowledges and
agrees that such consideration is being paid or performed on behalf of each of
the persons and entities within the definition of Company and the Released
Parties, as set forth herein above, and that this release shall run in favor of
and fully release each such person and entity and that this Agreement
constitutes a complete and general release of all claims.  This release is not
to be construed as barring Employee from filing charges with the Equal
Employment Opportunity Commission or any other agency pertaining to any matter
covered by this release and within the jurisdiction of the agency, nor shall
this release be construed as interfering with Employee's right to testify,
assist or participate in an administrative hearing or proceeding in connection
with the subject matters covered by this release.  However, Employee agrees that
Employee will not accept any monetary or non-monetary benefit (excepting
standard witness fees and mileage), including but not limited to, back pay,
front pay, benefits, damages, punitive damages, attorney fees, reinstatement or
any other type of equitable or legal relief, as a result of any such charge,
lawsuit or claim.  Employee further acknowledges that the severance and/or
benefits provided to Employee pursuant to this Agreement represents full and
complete satisfaction of any and all monetary and non-monetary claims Employee
has or might have against the Released Parties.

19.  With this Settlement Agreement, Employee knowingly and voluntarily is
waiving and generally releasing all rights and claims that Employee has or might
have against the Released Parties. In exchange for this general release, (a)
Employee acknowledges that Employee has received separate consideration beyond
that which Employee is otherwise entitled to under Employer’s policy or
applicable law; (b) Employee is releasing, among other rights, all claims and
rights under the Age Discrimination in Employment Act (“ADEA”), the Alabama Age
Discrimination Act and the Older Workers' Benefit Protection Act (“OWBPA”), 29
U.S.C. §621, et seq.; (c) Employee possesses sufficient education and experience
to fully understand the terms of this Agreement as it has been written, the
legal and binding effect of the Agreement, and the exchange of benefits and
promises herein; (d) Employee understands and agrees that the Company’s
obligation to perform under this Agreement is conditioned upon the Employee’s
performance of all agreements, releases and covenants to the Company; (e)
Employee has read this Agreement fully and completely and Employee understands
its significance; (f) Employee enters into this Agreement knowingly and
voluntarily and on Employee’s own free will and choice; and (g) Employee has
been encouraged and given opportunity to consult with an attorney of Employee’s
choice.

6

--------------------------------------------------------------------------------



20.  Notwithstanding anything herein to the contrary, this Agreement is not
intended to, and does not, release the Released Parties of and from any right or
claim which Employee may have, as a shareholder or otherwise, which arises after
the date of this Agreement.

21.  Employee and the Company agree to handle Employee’s separation from the
Company in a professional and friendly manner.  Employee agrees to depart from
the Company’s business premises following his resignation in a peaceful and
professional manner.  The Company agrees to characterize the separation of
Employee as a resignation in all public statements, including, without
limitation, the Company’s Current Report on Form 8-K.

22.  This Agreement is not and cannot be construed as an admission by Employee
or the Company that either has acted wrongfully with respect to the other or
that either of them has any claim whatsoever against the other.  Furthermore,
nothing herein shall be construed as an acknowledgement that Company or Employee
are covered by any particular law or statute.  This Agreement is governed by and
is to be construed in accordance with the laws of the State of Alabama.  The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either
Employee or any or all of the Released Parties. The provisions of this Agreement
are severable and, if any part of it is found to be unenforceable, the other
paragraphs and or provisions shall remain fully valid and enforceable.  

23.  Each and all of the obligations of the Parties are expressly contingent
upon compliance with the terms of this Agreement by the other Party, including,
but not limited to, the payments provided for in Paragraph 4, the provisions
regarding confidentiality, non-solicitation and non-competition, and cooperation
and consultation with the Company.  In the event that either Party (as
determined by the court) should bring any action in any court to enforce this
Agreement or any provision thereof, it is agreed that the courts located in
Alabama will have exclusive jurisdiction of such action.  The successful Party
in any such action shall be entitled to reimbursement from the other Party for
any and all costs and expenses, including reasonable attorneys’ fees, incurred
in enforcing or defending the rights and obligations hereunder.

24.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT ANY PARTY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY PROCEEDING,
LITIGATION OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. IF THE SUBJECT Matter OF
ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY TO
THIS AGREEMENT SHALL PRESENT AS A NONCOMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT
ANY CLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. FURTHERMORE, NO PARTY TO THIS AGREEMENT SHALL SEEK TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE WAIVED

25.  Employee represents, acknowledges and agrees that, in executing this
Agreement, Employee does not rely and has not relied upon any representation or
statement not set forth herein made by the Company or any of its respective
agents or representatives with regard to the subject matter, basis or effect of
this Agreement or otherwise and Employee further represents,

7

--------------------------------------------------------------------------------



acknowledges and agrees that there have been no such representations, promises,
or statements made by the Company or its respective agents or representatives,
except as specifically set forth in this Agreement.

26.  Employee further represents and warrants that Employee has not heretofore
assigned to any other person or entity all or any portion of any claim
whatsoever that Employee may have or may have had or may have in the future
against the Released Parties.  Employee further agrees that Employee’s heirs,
administrators, executors, successors and assigns shall be fully bound by each
and every provision of this Agreement, just as Employee is bound.  Employee also
agrees that each and every provision of this Agreement inures to the benefit of
the Released Parties and their heirs, administrators, executors, successors and
assigns.

27.  Except as expressly provided in this Agreement, this Agreement constitutes
and contains the entire understanding of the Parties with respect to the subject
matter of this Agreement, and supersedes any prior or contemporaneous
negotiations, representations, agreements, and understanding of the Parties with
respect to such matters, whether written or oral.  The Parties declare and
represent that they have not relied on any promise, representation or warranty,
express or implied, not contained in this Agreement.  No amendment or
modification of this Agreement shall be of any force or effect unless in writing
and signed by the Party or Parties hereto against whom such amendment or
modification is sought to be enforced.

28.  Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against either of the Parties, whether under any rule of
construction or otherwise.  Neither of the Parties to this Agreement shall be
considered the draftsman.  The Parties acknowledge and agree that this Agreement
has been reviewed, negotiated and accepted by all Parties and their attorneys
and shall be construed and interpreted according to the ordinary meeting of the
words used so as fairly to accomplish the purposes and intentions of the
Parties.

Agreed to and executed this 15th day of August, 2008.

   

/s/ David A. Roberson

 

David A. Roberson, Employee Cavalier Homes, Inc., Company  

/s/ Shirley Barnett

Witness By:

/s/ Michael R. Murphy

Its:

V.P.





8